Citation Nr: 1209686	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arteriosclerosis on a direct incurrence basis.

2.  Entitlement to service connection for a detached retina of the right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.H., D.H.



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1941 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2006, the appellant and two witnesses testified before a Decision Review Officer at the RO in Des Moines, Iowa.  A transcript of that hearing is of record.  

In February 2007, the appellant and two witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in April 2008 when the Board denied the appellant's claims.  The appellant appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2009, the Court vacated the Board's April 2008 decision, in part, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  These matters were again before the Board in August 2009 and August 2010 when they were remanded for further development.  The Board finds that the RO substantially complied with the mandates of the August 2009 and August 2010 remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Insofar as the RO, in a rating decision of December 2011, granted service connection for arteriosclerosis with claudification, there is no longer any case or controversy regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for arteriosclerosis on a direct incurrence basis.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant's detached retina of the right eye is related to service.  


CONCLUSIONS OF LAW

1.  There is no longer any issue regarding an error of fact or law before the Board on the matter of whether new and material evidence has been received to reopen a claim for entitlement to service connection for arteriosclerosis on a direct incurrence basis.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).

2.  A detached retina of the right eye was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Dismissal


Pursuant to applicable law and regulation, the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law which affects the provision of benefits by the Secretary to Veterans, their dependents, or survivors. 38 U.S.C.A. § 511(a) (West 2002).  Moreover, all questions in a matter which, under Section 38 U.S.C.A §511(a) (West 2002), are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals are to be made by the Board.  Decisions of the Board are to be based on the entire record in the proceeding, and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).  In that regard, the Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).

In August 2010, the Board remanded the appellant's claim to reopen his claim for entitlement to service connection for arteriosclerosis on a direct incurrence basis.  The Board also remanded his claim for entitlement to service connection for a heart disability, to include generalized arteriosclerosis with claudication and/or heart block, claimed as secondary to a service-connected disability, to include PTSD.  Thereafter, in a rating decision of December 2011, the RO granted service connection for arteriosclerosis with claudication secondary to service-connected PTSD.

The December 2011 grant of service connection for arteriosclerosis with claudication rendered moot the appellant's claim to reopen his claim for entitlement to service connection for arteriosclerosis with claudication, inasmuch as it represented a complete grant of the benefit sought.  Thus, there is no longer any question or controversy with respect to the issue under review. Accordingly, the claim to reopen a claim of entitlement to service connection for arteriosclerosis with claudication, on a direct-incurrence basis, must be dismissed.

II.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for a detached retina of the right eye.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in January 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought, was sent in March 2006.  Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and a statement of the case (SOC) was provided to the appellant in June 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an October 2009 medical examination to obtain an opinion as to whether any right eye disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


III.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

IV.  Analysis

The appellant contends that he is entitled to service connection for a detached retina of the right eye.  For the reasons that follow, the Board concludes that service connection is not warranted.

An August 2004 VA treatment record reflects that the appellant had complete loss of vision in his right eye from retinal detachment.  An October 2009 VA examination report reflects that the appellant had a history of retinal detachment with proliferative vitreoretinopathy in the right eye in 1994.  He was diagnosed with a blind right eye.  Thus, the appellant has a current right eye disability for VA purposes, satisfying the first element of a service connection claim.

A May 1941 entrance examination report reflects that no eye abnormalities were noted.  His right and left eye vision was 20/20.  A March 1945 service treatment record reflects that the appellant sustained a severe concussion when an enemy shell landed nearby.  An October 1945 discharge examination report indicates that the appellant had a concussion in March 1945.  No eye abnormalities were noted.  The appellant's right eye vision was 20/25 and his left eye vision was 20/20.  

A February 1994 private clinical summary by L.F., M.D., reflects that the appellant's pupils were equal, round and reactive to light and to accommodation.  The extraocular movements were intact.  A July 1994 private treatment record reflects that the appellant presented with a history of "right [eye] floaters [illegible] w[ee]k ago and unable to read since Saturday."  The sclerae were clear and the fundi normal.  An August 1994 letter from J.R., M.D., indicates that the appellant was evaluated for retinal detachment of the right eye in July 1994.  He underwent a scleral buckling procedure with external drainage of subretinal fluid of the right eye in July 1994.  

The appellant contends that the detached retina in the right eye was caused by being blown out of a foxhole during active duty in World War II.  (February 2007 Board hearing transcript (Tr.) at p. 3)  At the April 2006 RO hearing, the appellant reported that while serving in the Philippines, he was hit by a shell (RO Hearing Transcript at p. 2)  The appellant reported that his right eye has been weak ever since he got out of service.  (RO Hearing Transcript at p. 4)  He reported that he remembered his right side hurting following being hit by the shell.  (Id.)  

In an April 2006 letter, G.T., M.D., opined that it is possible that the head injury had something to do with his retina detaching, although there is no way of ever proving this or knowing for certain whether this was contributing factor.  Dr. G.T. noted that the appellant sustained a retinal detachment in 1994, and despite surgical repair of the detachment, his retina remained detached and he has no light perception in that eye.  Dr. G.T. also noted that the appellant sustained an apparent severe head injury with a concussion in service in 1945.   

The appellant was evaluated at a VA examination in October 2009.  The VA examiner opined that it is less likely than not that the retinal detachment was caused by or a result of the head trauma.  The VA examiner explained that retinal detachment has many etiologies including trauma.  However, the highest risk of retinal detachment due to trauma is close to the time of the injury.  A detachment can occur days, weeks, or months after the trauma.  The risk decreases as time passes.  The appellant's retinal detachment was nearly fifty years after the head trauma.  In response to the inquiry of whether it is within the realm of possibility that the retinal detachment is related to his service trauma, the VA examiner opined "not likely."  

The Board finds the October 2009 VA opinion to be more probative than the April 2006 letter from Dr. G.T.  The VA physician provided a thorough rationale for his opinion and specifically found that it was less likely than not that the retinal detachment was caused by or a result of the head trauma.  Dr. G.T. opined that "it is possible" that the head injury had something to do with the retina detaching, although there is no way of ever proving this or knowing for certain whether this was a contributing factor.  Dr. G.T.'s opinion is speculative and he did not provide a rationale for the opinion.  The Board notes that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. G.T. also did not indicate that he had reviewed the appellant's service treatment records or medical records.  Consequently, the Board finds that the October 2009 VA opinion is more probative and gives greater weight to the opinion of the October 2009 VA examiner.  

The appellant has contended that the detached retina of the right eye is related to service.  Although a lay person may be competent to report the etiology of a disability, a detached retina is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of the detached retina, the Board finds that the probative value of any such opinion is outweighed by that of the October 2009 VA examiner, who has education, training and experience in evaluating the etiology of a detached retina.  The VA examiner reviewed the appellant's claims folder and opined that it is less likely than not that the appellant's retinal detachment was caused by or a result of head trauma in service. 

Finally, service connection may be established by a showing of continuity of symptomatology since service.  As noted above, the appellant was injured in 1945 and he was not diagnosed with a detached retina until 1994.  At the Board hearing, the appellant's representative stated that the appellant had experienced weakness in the right eye since the blast.  (Tr. at p. 15)  His October 1945 discharge examination report reflected that his right eye vision was 20/25, weaker than when he entered the service.  However, there is no evidence indicating that he had a right eye disability, to include detachment of the retina, upon discharge from service or that he has had a detached retina since service.  He was diagnosed with a detached retina nearly fifty years after his in-service injury.  Although the appellant is competent to report having experienced continuous symptoms of slightly weaker vision since service and the Board finds him credible, as a lay person, he is not competent to report that he had a detached retina since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also not competent to assert that his weaker right eye vision was due to a detached retina.  As noted above, the February 1994 private clinical summary indicated that the appellant's pupils were equal, round and reactive to light and to accommodation.  The appellant had a history of right eye floaters that had begun within a time frame measured in weeks.  There is no evidence that he had weaker vision as a result of a detached retina since service.  The October 2009 VA examiner considered the evidence of record and found that the detached retina was not related to service.  The VA examiner noted that the highest risk of retinal detachment due to trauma is close to the time of the injury.  

In sum, the probative evidence of record does not demonstrate the appellant's detached retina of the right eye is related to his active service.  Although the appellant has a detached retina in the right eye, which has caused blindness, the evidence does not indicate that the disability is related to his service or demonstrate continuity of symptomatology since service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for arteriosclerosis on a direct incurrence basis is dismissed.

Entitlement to service connection for a detached retina of the right eye (right eye disability) is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


